IN THE COMMONWEALTH COURT OF PENNSYLVANIA


WAV Trans, Inc., and                         :
GMJ Transportation, Inc.,                    :
                  Petitioners                :
                                             :
              v.                             : No. 382 M.D. 2015
                                             : Submitted: December 11, 2015
Philadelphia Parking Authority,              :
                   Respondent                :


BEFORE:       HONORABLE DAN PELLEGRINI, President Judge1
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                         FILED: March 23, 2016

              Before this Court are preliminary objections filed by the Philadelphia
Parking Authority (PPA) to the Amended Petition for Review filed by WAV
Trans, Inc. and GMJ Transportation, Inc. (Petitioners). In their Amended Petition
for Review, Petitioners seek a declaratory judgment and other equitable relief
alleging that the PPA, and specifically its Taxicab and Limousine Division (TLD),
deviated from the regulations controlling the auction and sale of Wheelchair
Accessible Vehicle (WAV) medallions, causing harm to Petitioners as the highest
non-successful bidders for certain WAV medallions.2              The PPA argues in its


1
 This case was assigned to the opinion writer on or before December 31, 2015, when President
Judge Pellegrini assumed the status of senior judge.
2
 The WAV medallions at issue are identified as: WP-1601, WP-1602, WP-1604, WP-1605, WP-
1607, WP-1608, WP-1609 and WP-1610. (Amended Petition for Review ¶6.)
preliminary objections that the Amended Petition for Review should be dismissed
because: (i) Petitioners lack standing; (ii) Petitioners failed to exhaust their
administrative remedies; (iii) Petitioners’ Amended Petition for Review is legally
insufficient; and (iv) jurisdiction over this action lies with the Philadelphia County
Court of Common Pleas. Concluding that Petitioners lack standing, we dismiss the
Amended Petition for Review.
             The doctrine of standing questions whether or not the underlying
controversy is real and concrete such that the party initiating the legal action has, in
fact, been aggrieved and the purpose of the doctrine is to “winnow out litigants
who have no direct interest in a judicial matter.” Office of Governor v. Donahue,
98 A.3d 1223, 1229 (Pa. 2014). Our Supreme Court elucidated the requirements
for standing in this Commonwealth in the seminal case William Penn Parking
Garage, Inc. v. City of Pittsburgh, 346 A.2d 269 (Pa. 1975); in order for a party to
demonstrate that it is aggrieved by the matter the party seeks to challenge, the party
must show a substantial, direct, and immediate interest in the matter.             The
requirement that an interest be “substantial” means that “there must be some
discernible adverse effect to some interest other than the abstract interest of all
citizens in having others comply with the law.” Id. at 282. The requirement that
an interest be “direct” means that “the [party] claiming to be aggrieved must show
causation of the harm to [the party’s] interest by the matter of which [the party]
complains.” Id. at 282. Finally, the requirement that an interest be “immediate”
means that the causal connection with the alleged harm must be neither remote nor
speculative. Id. at 283.
             In Petitioners’ Amended Petition for Review, they “claim an interest
in these auctioned medallions as the ‘Highest Nonsuccessful Bidder’ because the


                                           2
‘Closing Deadline’ for the original ‘Successful Bidder’ passed, entitling Petitioners
to proceed as the ‘Successful Bidder.’” (Amended Petition for Review (APFR)
¶7.)   Petitioners further assert that “[a]s the ‘Highest Nonsuccessful Bidder,’
Petitioners have a right to proceed as the ‘Successful Bidder’ with regard to the
aforementioned medallions.” (Id. ¶47.) Petitioners also state that they “believe,
and therefore, aver that the TLD intends to proceed with the sale of the auctioned
medallions to the original ‘Successful Bidders’ whose rights were extinguished
when they failed to close on the sales by the closing date established by the
[PPA]’s Board Orders of June 25, 2015.” (Id. ¶52.) The PPA argues that the
regulatory language clearly provides it with discretion to determine if the
nonsuccessful bidder for a medallion should be allowed to complete the sale, that
Petitioners have no rights to proceed as nonsuccessful bidders, and that Petitioners
have failed to show the substantial, direct, or immediate interest necessary to bring
suit. We must agree.
             The regulation governing nonsuccessful bid review of medallion sales
by the PPA provides in subsection b(2) that:


       If the sale of the medallion to the original successful bidder is
       withdrawn or terminated for any reason or the successful bidder is not
       approved by the Authority or fails to close on the sale of the
       medallion by the date designated in § 1013.34 (relating to notice of
       medallion sale by the Authority), the Director may notify the highest
       nonsuccessful bidder as provided in § 1001.51(b)(3) and allow the
       bidder the opportunity to be a successful bidder and complete the sale
       process.


52 Pa. Code § 1013.36(b)(2) (emphasis added).            This language is clearly
discretionary.   The regulation does not direct the PPA to notify the highest

                                         3
nonsuccessful bidder and allow the bidder to complete the sale.                      In fact, the
regulation does not contain any mandatory language governing the PPA’s actions
in reviewing nonsuccessful bids.3 Petitioners do not have a right or an entitlement
to proceed as the “Successful Bidder” as they allege in their Amended Petition for
Review.       Petitioners have failed to allege an interest, let alone one that is
substantial, direct, and immediate.



3
    Subsection (b), governing Nonsuccessful Bid Review, states in full:

        (1) A list of the responsive, nonsuccessful bids in the order from the highest bid
        amount will be produced and maintained by the Authority for each medallion
        subject to sale by the Authority.

        (2) If the sale of the medallion to the original successful bidder is withdrawn or
        terminated for any reason or the successful bidder is not approved by the
        Authority or fails to close on the sale of the medallion by the date designated in §
        1013.34 (relating to notice of medallion sale by the Authority), the Director may
        notify the highest nonsuccessful bidder as provided in § 1001.51(b)(3) and allow
        the bidder the opportunity to be a successful bidder and complete the sale process.

        (3) The highest nonsuccessful bidder shall notify the Director of his decision to
        become a successful bidder within 5 business days of notice and redeposit the
        required deposit amount with the Authority in the form provided in §
        1013.35(a)(4)(i) (relating to procedures for bidding). In the event the noticed
        nonsuccessful bidder elects not to become a successful bidder, the Director may
        proceed to notify nonsuccessful bidders in order of highest to lowest bid until a
        successful bidder is obtained.

        (4) The Director may amend the mandatory closing date by a period no greater
        than the time between the bid date and the date the next highest ranking bidder
        accepts the Director's invitation to become a successful bidder.

        (5) The Director may decline to make a selection from the list in paragraph (1)
        and request authorization from the Board to readvertise the bid process for a
        medallion after the sale of the medallion to the original successful bidder is
        withdrawn or terminated for any reason or fails to close by the date designated in
        § 1013.34.

52 Pa. Code § 1013.36(b).
                                                 4
             Petitioners have cited no other law in their Amended Petition for
Review in support of their assertion that they have standing as the highest
nonsuccessful bidders to seek declaratory and equitable relief from this Court.
Petitioners have not filed a brief in opposition to the PPA’s preliminary objections.
Petitioners’ Amended Petition for Review alleges that this Court should direct the
PPA to refrain from an action that it may or may not take in the future because
Petitioners believe that the PPA should instead take a different action that is
beneficial to them. A bald claim that a regulatory agency failed to exercise its
discretion in a party’s favor, thereby aggrieving that party, is not a valid legal
action.
             Accordingly, we sustain the PPA’s preliminary objection challenging
Petitioners’ standing and dismiss the Amended Petition for Review.



                                     __________ ___________________________
                                     JAMES GARDNER COLINS, Senior Judge




                                         5
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



WAV Trans, Inc., and                   :
GMJ Transportation, Inc.,              :
                  Petitioners          :
                                       :
            v.                         : No. 382 M.D. 2015
                                       :
Philadelphia Parking Authority,        :
                   Respondent          :



                                  ORDER


            AND NOW, this 23rd day of March, 2016, the Philadelphia Parking
Authority’s preliminary objection to the Amended Petition for Review filed by
WAV Trans, Inc. and GMJ Transportation, Inc., is SUSTAINED and the Amended
Petition for Review is DISMISSED.



                                    __________ ___________________________
                                    JAMES GARDNER COLINS, Senior Judge